715 N.W.2d 23 (2006)
475 Mich. 872
Mark HADDAD, Plaintiff-Appellee,
v.
George TSOUKALAS, Defendant-Appellant, and
Alexander Harlambos Sakellaris and Alexandra Sakellaris, Defendants.
Docket No. 130570, COA No. 256659.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the January 12, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of proceedings ordered by the Court of Appeals.